Exhibit 10.10



KENNAMETAL INC.


STOCK APPRECIATION RIGHT AWARD FOR CHINA-BASED EMPLOYEES


Grant Date: ______________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Stock Appreciation Right Award (the “SAR”)
with respect to «number of SARs» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013, as further amended January
27, 2015 (the “Plan”) and the additional terms listed below. Capitalized terms
used herein, but not otherwise defined, shall have the same meaning ascribed to
them in Schedule A or in the Plan.
1.
The SAR must be exercised within ten (10) years from the Grant Date and only at
the times and for the number of Shares as follows: (a) prior to the first
anniversary of the Grant Date, the SAR is not exercisable as to any Shares; (b)
on the first anniversary of the Grant Date, one-third (1/3) of the Shares under
the SAR will vest and become exercisable; (c) on the second anniversary of the
Grant Date, an additional one-third (1/3) of the Shares under the SAR will vest
and become exercisable; and (d) on the third anniversary of the Grant Date, the
remaining one-third (1/3) of the Shares under the SAR will vest and become
exercisable.



2.
Notwithstanding anything to the contrary in this SAR or the Plan, the Shares
under the SAR, to the extent then subject to the Forfeiture Restrictions, will
be forfeited to the Company upon Separation from Service for any reason other
than death, Disability, Retirement, or in the event that Optionee is
involuntarily terminated by the Company or any successor of the Company without
cause or the Optionee voluntary terminates employment for Good Reason (a) within
the six-month period immediately preceding a Change in Control in contemplation
of such Change in Control (and the Change in Control actually occurs) or (b)
during the two-year period immediately following a Change in Control (a " Change
in Control Separation"), all Shares under the SAR that have not vested (or
otherwise been cancelled or forfeited) shall become fully vested and immediately
exercisable as of the consummation of the Change in Control or, if later, the
Optionee’s date of termination (the “Change in Control Vesting Date”). Subject
to the terms of the Plan, any Shares under the SAR that become vested and
exercisable on account of a Change in Control Separation may be exercised at any
time within the three-month period following the Change in Control Vesting Date;
provided, however, the SAR must be exercised in all circumstances within ten
(10) years from the Grant Date.



3.
Notwithstanding any provision of this SAR or the Plan to the contrary, this SAR
shall be settled solely by a cash payment from the Company (or an Affiliate or
Subsidiary thereof, as applicable). The Optionee shall have only the Company's
unfunded, unsecured promise to pay. The rights of the Optionee hereunder shall
be that of an unsecured general creditor of the Company, and the Optionee shall
not have any security interest in any assets of the Company (or an Affiliate or
Subsidiary thereof). The Optionee shall not have any rights of ownership in the
Shares subject to the SAR, including, but not limited to, the right to vote such
Shares. For the avoidance of doubt, in the People’s Republic of China, the
Company, per se, will not make such cash payment to the Optionee, instead, the
Chinese local subsidiary of the Company will, using its own RMB funds, make such
cash payment in RMB equal to the total amount of appreciation at the current
foreign exchange rate to the Optionee.



4.
This SAR is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the SAR or to take any other action necessary or
desirable to enable the SAR to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that Section
409A may impose upon the Optionee certain taxes or interest charges for which
the Optionee is and shall remain solely responsible.



5.
Notwithstanding anything to the contrary in this SAR or the Plan, in the event
that this SAR is not accepted by the Optionee on or before the date that is 180
days from the grant date noted herein (the “Forfeiture Date”), then this SAR
shall become null and void and this SAR shall be forfeited by the Optionee as of
the Forfeiture Date. For acceptance to be valid, the Optionee must accept this
SAR in the manner specified by the Company.




1

--------------------------------------------------------------------------------



6.
All other terms and conditions applicable to this SAR are contained in the Plan.
A copy of the Plan and related Prospectus is available on your accounts page at
netbenefits.fidelity.com under Plan Information and Documents, as well as on The
Hub under Human Resources.



KENNAMETAL INC.








By:     Kevin G. Nowe
Title:     Vice President, Secretary and General Counsel
 



2

--------------------------------------------------------------------------------



Schedule A


For purposes of this SAR, the term “Good Reason” shall have the meaning set
forth below:
A. "Good Reason" for termination by the Optionee shall mean the occurrence of
any of the following in connection with a Change in Control:


(i)    without the Optionee's express written consent, the material diminution
of responsibilities or the assignment to the Optionee of any duties materially
and substantially inconsistent with his positions, duties, responsibilities and
status with Company immediately prior to a Change in Control, or a material
change in his reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control, or any removal of the Optionee from or
any failure to re-elect the Optionee to any of such positions, except in
connection with the termination of the Optionee's employment due to Cause (as
hereinafter defined) or as a result of the Optionee’s death;


(ii)    a material reduction by Company in the Optionee's base salary as in
effect immediately prior to any Change in Control;


(iii)    a failure by Company to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Company immediately prior to any Change in
Control;


(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Optionee is actively participating immediately prior to a Change in Control
(provided, however, that there shall not be deemed to be any such failure if
Company substitutes for the discontinued plan, a plan providing Optionee with
substantially similar benefits) or the taking of any action by Company which
would adversely affect Optionee's participation in or materially reduce
Optionee's overall level of benefits under such plans or deprive Optionee of any
material fringe benefits enjoyed by Optionee immediately prior to a Change in
Control;


(v)    the breach of this Agreement caused by the failure of Company to obtain
the assumption of this Agreement by any successor; and


(vi)    the relocation of the Optionee to a facility or a location more than 50
miles from the Optionee's then present location, without the Optionee's prior
written consent.


Notwithstanding the forgoing, in order for the Optionee to terminate for Good
Reason: (a) the Optionee must give written notice to Company or its successor of
the Optionee's intention to terminate employment for Good Reason within sixty
(60) days after the event or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Optionee of his right to terminate for Good Reason as a result of such
act or omission, (b) the event must remain uncorrected by the Company for thirty
(30) days following such notice (the "Notice Period"), and (c) such termination
must occur within sixty (60) days after the expiration of the Notice Period.


Subject to the terms and conditions of this SAR and unless otherwise
specifically provided herein, in the event of a Change in Control Separation,
the Stock Units, to the extent earned by the Optionee, shall be paid as soon as
practicable following the date of such Change-in-Control Separation, but in no
event later than the last day of the “applicable 2½ month period” specified in
Treas. Reg. §1.409A-1(b)(4); provided that, in the Committee’s discretion, the
Stock Units may be settled in cash and/or securities or other property.



3